MEMORANDUM **
Harbinder Singh, a native and citizen of India, petitions for review of the Board of *449Immigration Appeals’ (“BIA”) order denying his motion to reopen proceedings.
Having considered petitioner’s contentions to the contrary, we dismiss the petition for review because we lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.